Citation Nr: 0433897	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence had been presented to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell 
carcinoma of the nose.

3.  Entitlement to service connection for seborrheic 
keratosis.

4.  Entitlement to service connection for a disability 
manifested by headaches and forgetfulness, including as due 
to an undiagnosed illness.

5.  Entitlement to a rating in excess of 10 percent for a 
left (minor) elbow disability, to include scarring.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active duty from August 1959 to August 1961, 
from September 1961 to September 1973, and from August 1991 
to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision, and was 
previously remanded by the Board in February 2001.

The issues concerning whether new and material evidence has 
been presented to reopen claims for service connection for 
hearing loss and for basal cell carcinoma of the nose are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Current seborrheic keratosis has not been objectively 
demonstrated.

2.  The veteran served in the Southwest Asia theater of 
operations from September 3, 1991, to August 9, 1992.

3.  VA physicians have indicated that the veteran's symptoms 
of headache and forgetfulness were first incurred during his 
stressful, non-military work as a police officer; no health 
care professional has opined that the veteran has a 
disability manifested by headaches and forgetfulness which 
was first manifested during active duty or is secondary to a 
service-connected disability.  

4.  The veteran's left (minor) elbow disability has been 
manifested by a tender, 2.5 cm. scar which does not limit 
function; the elbow has displayed full range of motion with 
no ankylosis, swelling, catching, locking, or crepitus; there 
is no radiological evidence of degenerative changes; there is 
no evidence that the left elbow disability has markedly 
interfered with the veteran's employment or resulted in 
hospitalization.  


CONCLUSIONS OF LAW

1.  Service connection for seborrheic keratosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303  (2004).

2.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004).   

3.  Service connection for a disability manifested by 
headaches and forgetfulness, including as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (as 
in effect prior to and since March 1, 2002).  

4.  The criteria for a rating in excess of 10 percent for a 
left (minor) elbow disability, to include scarring, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
4.118, Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 7801, 
7802, 7803, 7804, 7805 (as in effect prior to and from August 
30, 2002).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

While it was impossible for the veteran to have been provided 
VCAA notification prior to the original adjudication in 
November 1997 (because the VCAA had not yet been enacted), 
the veteran was subsequently provided proper VCAA 
notification (in a letter dated in September 2001).  This 
letter - together with numerous other correspondence, various 
statements and supplemental statements of the case, and a 
Board remand - collectively informed him about information 
and evidence not of record that would be necessary to 
substantiate his claims.  Thereafter, in a September 2002 
supplemental statement of the case, the RO reconsidered the 
veteran's claims.  In short, the veteran has been abundantly 
informed of the information and evidence necessary to 
substantiate his claims.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession, and any defect as to 
the timing of the notice did not prejudice the veteran.   

During the course of this appeal, the RO has obtained and 
reviewed numerous VA medical records, and has had Spanish-
language documents translated.  The transcript of the 
veteran's June 1998 local hearing has also been obtained and 
reviewed.  VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent examinations for VA purposes in July 
1998 and August 2002, and the reports of these examinations 
(as well as other pertinent examination reports) were 
carefully reviewed by the Board.  VA has made a reasonable 
effort to have the veteran examined.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a).  Any additional disability, 
that is, impairment of earning capacity, resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Seborrheic keratosis

The Board first notes that claims for service connection for 
other skin conditions (an epidermal inclusion cyst of the 
back, skin rash due to an undiagnosed illness, and basal cell 
carcinoma of the nose and right cheek) have been separately 
adjudicated and are not currently on appeal.  In fact, by an 
August 1998 rating decision, the RO granted service 
connection for a scar of the mid back due to a sand fly bite 
with residual epidermal inclusion cysts on the back 
(assigning a noncompensable rating effective from March 
1995).  Thus, the current issue before Board is solely 
whether service connection for seborrheic keratosis is 
warranted.    

Service medical records reflect that in October 1963, the 
veteran sought treatment for a rash on both arms.  The rash 
was noted to be typical of that seen on those exposed to pool 
water, but the veteran had not been swimming.  He was given 
medication.  In February 1965, he sought treatment for a rash 
that had broken out all over his body.  Examination revealed 
chicken pox-like rash over the body.  Opening of the pustules 
and smearing revealed budding organisms.  The impression was 
rash of unknown etiology.  In June 1967, the veteran sought 
treatment for a rash on both legs below the knees.  The 
impression was ringworm.    

In April 1992, the veteran reported that he had been bitten 
by a sand fly six months before.  He stated that he sought 
treatment because the bite area was swelling.  He said he 
first noticed the swelling about a month before and it had 
increased.  He stated that dry, itchy patches had started on 
his arms for about a month.  Examination revealed a lump on 
the medial posterior thorax, with discoloration in the 
center.  It was tender to palpation but there was no edema or 
ecchymosis.  A dry, flaky patch with discoloration was also 
noted on the distal forearm.  The veteran was assessed as 
having lipoma (this is the skin condition for which the 
veteran was subsequently service connected).   

At his August 1992 demobilization examination, the veteran 
reported that he did not know whether he had a history of a 
skin diseases.  Examination of the skin was normal.  At a 
November 1992 VA examination, no complaints or findings were 
made concerning the skin.  

At an August 1994 VA Gulf War Registry examination, the 
veteran was found to have a brown rash on both hands.  The 
assessment was skin rash, and he was referred to a VA 
dermatologist.  In October 1994, the VA dermatologist noted 
(in 
pertinent part) that the veteran had a dark rash on the 
dorsum of both hands.  This was considered to be rule out 
seborrheic keratosis versus plantar warts.    

At a May 1995 VA examination, the veteran reported a history 
of skin cancer of the nose (which, again, is not the subject 
of this appeal).  He also complained of a "wart-like" 
lesion on his left forearm.  On examination, verrucous 
papules were noted on the left forearm.  The veteran was 
diagnosed as having seborrheic keratosis. 

VA records reflect that between August 1999 and January 2000, 
the veteran sought treatment for (in pertinent part) a 
keratotic growth on the right side of his nose.  During a 
September 2000 outpatient visit, it was noted that his skin 
had no purpurea, rash, icterus, or unusual pigmentation.     

At a September 2002 VA examination, the veteran complained of 
having some white lesions which could become itchy.  He 
scratched them and they became red.  He used topical 
ointments given by VA.  Physical examination revealed that he 
had no skin rash.  The diagnosis was skin rash, "resolved at 
this time." 

In this case, the veteran's last in-service complaint of a 
body rash (which was not diagnosed as anything such as 
ringworm or lipoma) occurred in 1965, over 35 years ago.  
Although he was found to have seborrheic keratosis in May 
1995, this condition appeared to have resolved completely by 
September 2000.  Moreover, (as reflected by the September 
2002 VA examination report) he does not have any current 
diagnosis of seborrheic keratosis.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran himself has claimed he 
currently has seborrheic keratosis, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has seborrheic keratosis.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Disability manifested by headaches and forgetfulness

The veteran is seeking service connection for a disability 
manifested by headaches and forgetfulness, including as due 
to an undiagnosed illness.  On November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Act," Title I of 
the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute added a new section 1117 to Title 
38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The RO has not specifically considered this latest change in 
the undiagnosed illness regulation.  However, because the 
veteran's claim does not specifically concern chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome, he is 
not prejudiced by the Board's initial consideration of the 
revised criteria.  There is no due process bar for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's DD Form 214 confirms that he had active duty in 
the Southwest Asia theater of operations from September 3, 
1991, to August 9, 1992.  Therefore, he is a "Persian Gulf 
veteran" (i.e., had active military service in the Southwest 
Asia theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317.

Service medical records reflect that in October 1967, he 
sought treatment for headaches, sore throat, dizziness and 
fatigue.  The impression was tonsillitis.  The remainder of 
the service medical records reflect no complaints of or 
treatment for headaches or memory loss.  At his August 1992 
demobilization examination, the veteran denied a history of 
frequent or severe headaches.  The examination report did not 
indicate any diagnosis of headaches or forgetfulness.  

The veteran also did not complain of any headaches or memory 
loss at VA examinations in November 1992 and May 1995.  At an 
August 1994 Gulf War Registry examination, he reported a 
history of headaches and forgetfulness (among other 
symptoms).  However, the examiner's assessment of his 
conditions did not include any reference to headaches or 
memory problems.

At his June 1998 local hearing, the veteran stated that his 
headaches started when he arrived in Kuwait and was placed in 
a smoky area.  The veteran said he never went to sick call 
for these symptoms, but instead took pills for the pain.  
This temporarily helped, but the headaches would apparently 
return the next day.  The veteran confirmed that he never 
sought VA treatment for headache pain, apparently because the 
pills continued to aid him.  The veteran also testified that 
he presently worked as a law enforcement officer, and that he 
would frequently forget his firearm and court appearance 
dates.  He said he began noticing this forgetfulness upon 
returning from the Gulf, although he had not sought any 
medical treatment for this symptom.  

At an August 2002 VA neurological examination, the examiner 
noted that the veteran actually did not have a memory problem 
per se, but rather recurring episodes (lasting five to ten 
minutes) "of disorientation and space."  He first noticed 
this phenomenon while patrolling (as a police officer) an 
area he had been in many times.  Suddenly, the area felt 
strangely unfamiliar.  This apparently had happened 
frequently for a while but was much less frequent at present.  
The veteran also characterized his headaches as not being "a 
major problem now."  He said when they did occur, they 
lasted three to four minutes and were bilateral, frontal, 
throbbing, and very severe.  They were not associated with 
nausea, vomiting, photophobia or sonophobia.  He denied 
having any history of migraine headaches in youth.  His 
headaches reportedly began when he exposed to smoke while 
burning documents and plastic in Kuwait.  He reportedly had 
to remain in the burning area until all the items were 
destroyed.  The veteran speculated that irritation from the 
smoke had caused his headaches.  

According to the VA examiner, the veteran's spatial 
disorientation episodes suggested transient ischemia.  The 
examiner noted that the veteran did not have a history of 
migraine headaches before age 40.  According to the examiner, 
true migraine does not began after age 40 but other vascular 
headaches can occur which are related to embolic episodes of 
vascular disease.  

At an August 2002 VA psychiatric examination, the veteran 
recounted how while serving on a police force in 1999, he 
would forget his gun and would leave his car unattended.  
This forgetfulness improved after he quit that work, and the 
veteran blamed it on the high stress of the job.  At present 
(approximately once a month), however, he apparently would 
forget where he was driving.  He said that this did not 
happen if somebody else was riding with him.  The veteran 
also said he occasionally felt bilateral pain in his temples.  
The pain would ease after he sat down and relaxed. 

The VA examiner did not assess the veteran as having any 
condition related to headaches or forgetfulness.  In her 
report, she reiterated that the veteran's headache symptoms 
were only occasional and that his forgetfulness had much 
improved since he had left the police force and his stress 
was much less.  She noted that overall, the veteran appeared 
to be doing quite well.    

In this case, there is affirmative evidence (as reflected in 
the August 2002 VA neurological and psychiatric examination 
reports) that the veteran's headaches and forgetfulness 
actually were not incurred during active duty in the Gulf 
War, but rather began during his stressful, non-military work 
as a police officer.  Although the veteran has reported that 
he began to have headaches and forgetfulness while on active 
duty during the Gulf War, he did not complain of any such 
symptoms at his August 1992 demobilization examination.  
Moreover, the VA psychiatric examiner noted that since the 
veteran had left the police force (thereby reducing his 
stress level), his headaches were only occasional and his 
forgetfulness was much improved (further confirming the 
connection between these symptoms and his post-active duty 
work).  In light of this affirmative evidence that the 
veteran's headaches and forgetfulness was not incurred during 
active duty in the Southwest Asia theater of operations, 
service connection for an undiagnosed illness under the prior 
or revised versions of 38 C.F.R. § 3.317 is not warranted. 

The Board further finds that service connection for a 
disability manifested by headaches and forgetfulness, on a 
direct or secondary basis, is not warranted.  As noted above, 
no health care professional has opined that the veteran's 
symptoms are related to his period of active duty.  In the 
August 2002 neurological examination report, the VA physician 
seemed to suggest that the veteran's headaches were actually 
due to vascular disease and his spatial disorientation 
(misconstrued by the veteran as "forgetfulness") was the 
result of transient ischemia, conditions for which the 
veteran is not service connected.  Moreover, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of any disability manifested by 
headaches or forgetfulness.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by headaches and forgetfulness on a direct or 
secondary basis, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied on these bases as well.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Claim for increased rating for left elbow disability 

At an August 2002 VA examination, the veteran said that in 
1967 while in Vietnam, he ran into a barbed-wire fence while 
escaping an incoming bomb.  He lacerated the left medial 
aspect of his elbow and a medic apparently gave him two 
stitches.  Service medical records are generally negative for 
any left elbow symptoms.  However, at an August 1992 
demobilization examination, the veteran complained of pain in 
his left elbow joint.  X-rays were within normal limits, but 
the examination report included the diagnosis of left cubital 
area pain.   

At a November 1992 VA examination, the veteran said that his 
left elbow pain began during his demobilization in Saudi 
Arabia.  Examination revealed pain in the left elbow and with 
forearm rotation.  A traumatic but well-healed, old scar was 
noted on the left elbow.  An x-ray taken in November 1992 
revealed no bony, articular, or soft tissue pathology.  The 
radiologist's impression was normal left elbow.  
Nevertheless, the veteran was diagnosed as having 
degenerative joint disease of the left elbow.

By a July 1994 rating decision, the RO granted service 
connection for residuals of a left elbow trauma, including 
scar, and assigned an initial 10 percent rating effective 
from September 1, 1992.  By a November 1997 rating decision, 
the RO confirmed this 10 percent rating.  The veteran is now 
seeking an increased rating for this disability.

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

VA outpatient records reflect that the veteran sought 
treatment for complaints of left shoulder (not elbow) pain in 
July 2001.  At an August 2002 VA examination, he said that 
while he currently had no elbow swelling, catching, or 
locking, he occasionally had pain.  Examination revealed a 
2.5 cm., mildly tender, hypogmental scar just anterior to the 
medial left epicondyle.  No subcutaneous tissue had been 
lost, and he had full range of motion from 0 to 145 degrees.  
The elbow was stable to varus and valgus stresses, and there 
was no catching, locking, or crepitus on motion.  The veteran 
had full supination and pronation without pain, and strength 
was 5/5.  Neurological examination was intact and an x-ray 
was normal.  The veteran's main deficit was noted to be some 
tenderness around the scar.  

Normal elbow motions are as follows: extension to 0 degrees, 
flexion to 145 degrees, pronation to 80 degrees, and 
supination to 85 degrees.  38 C.F.R. § 4.71, Plate I.

A May 1995 VA examination report indicates that the veteran 
is right handed.  Under Diagnostic Code 5206, flexion of the 
minor forearm limited to 40 degrees warrants a 20 percent 
rating.  Under Diagnostic Code 5207, extension limited to 75 
degrees warrants a 20 percent rating.  Under Diagnostic Code 
5208, a single rating of 20 percent is applicable if flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  At the August 2002 VA examination, the veteran was 
noted to have full range of motion (from 0 to 145 degrees).  
A rating in excess of 10 percent under Diagnostic Codes 5206, 
5207, or 5208 is not warranted.  There is no evidence that 
the veteran's elbow is fractured or ankylosed, so evaluation 
under Diagnostic Codes 5205 or 5209 would be inappropriate.  
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5209.  

Although the veteran subjectively complains of occasional 
pain in his left elbow, there is no objective evidence of 
this on examination.  Moreover, he has not complained of left 
elbow weakness, and strength was 5/5 on examination.  Thus, a 
higher rating based on functional loss and other such 
considerations (such as weakened movement, excess 
fatigability, and incoordination) is not warranted.  See 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No radiological evidence has been submitted indicating that 
the veteran actually has degenerative changes of the left 
elbow, so a rating under criteria pertinent to arthritis is 
not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The veteran's left elbow disability includes a scar.  Under 
criteria effective prior to August 30, 2002, scars which are 
superficial, poorly nourished with repeated ulceration, 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Scars which are superficial, tender, and painful 
on objective demonstration also warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  The veteran's scar 
has been noted to be tender on examination, so a 10 percent 
rating under Diagnostic Code 7804 is warranted (that is the 
maximum available rating under this code, however).  

Under the "old" rating criteria, scars may also be rated on 
the basis of any related limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  However, 
there is no evidence in this case that the veteran's scar 
limits the function or motion of his elbow.  

The rating criteria relating to scars was revised, effective 
August 30, 2002.  The RO did not apprise the veteran of the 
revised criteria in its September 2002 supplemental statement 
of the case, but (as detailed below) the severity of his left 
elbow scar does not come close to warranting an increased 
rating under this new criteria.  Therefore, the RO's failure 
to advise the veteran of the revised criteria is harmless 
error.  The revised criteria are as follows (in pertinent 
part): 

7801 Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq.cm.)       40 Area or areas exceeding 72 
square inches (465 sq. cm.)        30
Area or areas exceeding 12 square inches (77 
sq. cm.)          20
Area or areas exceeding 6 square inches (39 
sq. cm.)            10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.

7802   Scars, other than head, face, or neck, 
that are superficial and that do not cause 
limited motion: 

Area or areas of 144 square inches (929 sq. 
cm.) or greater   10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7803 	Scars, superficial, unstable 		
		10

Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. 
(See § 4.68 of this part on the amputation 
rule.)

7805 Scars, other; 

Rate on limitation of function of affected 
part.

38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as 
in effect from August 30, 2002).

The veteran's left elbow scar is only about 2.5 cm. and (as 
detailed above) there is no evidence that the scar is 
unstable or limits elbow function, so ratings under 
Diagnostic Codes 7801, 7802, 7803, or 7805 are not warranted.  
Because the veteran has been found to have tenderness of the 
left elbow scar, a 10 percent rating is arguably warranted 
under the revised Diagnostic Code 7804.  Once again, however, 
that is the maximum available rating available under that 
criteria.

No evidence has been presented reflecting that the veteran's 
left elbow disability has markedly interfered with his 
employment or that he has been hospitalized for this 
condition, or that there are any other special circumstances 
which would render application of the regular schedular 
standards impractical.  Thus, the Board finds that 
consideration of this matter under the provisions relating to 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
appropriate.  In summary, the preponderance of the evidence 
reflects a rating in excess of 10 percent is not warranted 
for the veteran's left (minor) elbow disability.  38 U.S.C.A. 
§ 5107.  

ORDER

Entitlement to service connection for seborrheic keratosis is 
denied.

Entitlement to service connection for headaches and 
forgetfulness, including as due to an undiagnosed illness, is 
denied.

Entitlement to a rating in excess of 10 percent for a left 
(minor) elbow disability is denied.

REMAND

In its February 2001 remand, the Board asked (in pertinent 
part) the RO to determine whether new and material evidence 
has been submitted to reopen claims for service connection 
for hearing loss and basal cell carcinoma of the nose.  If 
either or both of the claims was reopened, the RO was to 
conduct a de novo review of the evidence and determine 
whether service connection could be granted.  If any decision 
was adverse to the veteran, the RO was to send a supplemental 
statement of the case.  This has not been done.  The Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders of the Board or the CAVC.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Moreover, further review of the claims file reveals that the 
veteran has not been issued a letter which specifically 
notifies him about what information and evidence not of 
record is necessary to substantiate his claims to reopen, 
what information and evidence VA will seek to provide, and 
what information and evidence he is expected to provide.  
This should also be done.  

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate his attempt to reopen claims 
for service connection for hearing loss 
and for basal cell carcinoma of the nose, 
what information and evidence VA will 
seek to provide, and what information and 
evidence he is expected to provide.  He 
also should be asked to submit any 
evidence in his possession that pertains 
to the claims.  

2.  Review the evidence of record and 
determine whether new and material 
evidence has been submitted to reopen the 
claims for service connection for hearing 
loss and basal cell carcinoma of the 
nose.  In the event one or the other, or 
both claims are reopened, conduct a de 
novo review of all the evidence of 
record, to determine whether service 
connection may now be granted.  If any 
decision is adverse to the veteran, 
provide him and his representative a 
supplemental statement of the case which 
complies with the provisions of 38 
U.S.C.A. § 7105(d)(1).  In particular, in 
the event it is determined that new and 
material evidence has not been submitted 
to reopen one or both of the veteran's 
claims, the supplemental statement of the 
case must contain citation to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156.  It must 
also discuss how the cited law and 
regulations affected the decision and 
provide the reasons for the 
determinations made in the matter.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



